Citation Nr: 0208389	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  93-17 898	)	DATE
	)
	)



THE ISSUE

Whether a February 1974 Board decision which denied 
entitlement to service connection for an acquired psychiatric 
disorder should be reversed or revised on the grounds of 
clear and unmistakable error in that decision.



REPRESENTATION

Moving party represented by:  Edward A. Zimmerman, Attorney



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1967 to April 
1972.  

This case now comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  A prior May 1997, decision of the 
Court upheld that portion of a June 1995 Board decision that, 
in reliance upon Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994), held that Board decisions could not be challenged on 
grounds of clear and unmistakable error (hereinafter CUE).  

The veteran appealed the CUE claim to The United States Court 
of Appeals for the Federal Circuit (hereinafter Court of 
Appeals).  While that appeal was pending the applicable law 
changed.  Following the enactment by Congress of a statute 
enabling veterans to seek review of Board decisions on the 
basis of CUE, (Pub. L. No. 105-111, codified at 38 U.S.C.A. 
§§ 5109A and 7111 (West Supp. 2001)) the Court of Appeals, in 
June 1998, vacated and remanded the May 1997 Court decision, 
thus giving rise to the June 1998 Court remand.  In May 2000, 
the Board denied the veteran's motion for revision or 
reversal on grounds of CUE and the veteran again appealed to 
the Court.  In a March 2001 order, the Court vacated and 
remanded the case due to the Board's reliance on a then, 
invalidated regulation when denying the veteran's appeal.  
See Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000).  In that decision 38 C.F.R. § 20.1404(b) was 
invalidated.  The remaining of the regulations were 
untouched.  Id.  The case was last returned to the Board 
April 2001.  

The Board also notes that in response to numerous motions 
from the veteran's attorney, extensions in the time period 
permitted for submitting additional argument with respect to 
the claim of CUE in the February 1974 Board decision have 
been granted by the Board.  In June 2002, the veteran's 
attorney ultimately submitted a memorandum in support of his 
motion for revision or reversal of the February 1974 Board 
decision on the grounds of CUE.  
FINDING OF FACT

The February 1974 Board decision which denied service 
connection for an acquired psychiatric disorder, was 
reasonably supported by the evidence then of record and 
prevailing legal authority; the Board decision was not 
undebatably erroneous.  


CONCLUSION OF LAW

There was no CUE in the February 1974 Board decision which 
denied service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. 
§ 20.1403 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and will be reversed and revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
38 C.F.R. §§ 20.1400-20.1411.  

According to the regulations, CUE is a very specific and rare 
kind of error.  It is the kind of error of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have manifestly different but for the 
error.  Generally, CUE is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provision extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Review for CUE in a Board decisions issued prior to July 21, 
1992, must be based on the record and law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b) (2001).  
Examples of "situations" that are not CUE in a prior Board 
decision include the Secretary's failure to fulfill the duty 
to assist and mere disagreement as to how facts are weighed 
or evaluated.  38 C.F.R. § 20.1403(d)(2)(3).  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulations where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).  

The pertinent laws and regulations in effect at the time of 
the 1990 Board decision provided that service connection may 
be granted for disability resulting from disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. § 310 (now numbered § 1110); 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including psychoses, when they are manifest to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 312, 313 (now numbered 1112 and 1113); 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran has contended that the Board in its February 1974 
decision committed CUE by denying service connection for an 
acquired psychiatric disorder.  In this regard, it is noted 
that in his June 2002 brief, the veteran argues that he was 
diagnosed with a psychosis within one year of discharge by 
Dr. Shubat and thus, CUE was committed by failing to grant 
service connection for his psychiatric disorder on a 
presumptive basis.  The Board notes that the medical opinions 
submitted by Dr. Shubat were considered by the Board at the 
time of the February 1974 decision.  Thus, the veteran's 
contentions amount to a disagreement with how the Board in 
1974, weighed and evaluated Dr. Shubat's opinion and does not 
amount to CUE on the part of the Board.  38 C.F.R. 
§ 20.1403(d).  

The veteran has also maintained that CUE exists based upon 
"conflicting evidence" at the time of the as to whether he 
had an acquired psychotic disorder incurred in service or a 
personality disorder.  Specifically, it is contended that the 
failure to conduct a VA examination at that time to 
"reconcile" the psychiatric diagnoses then of record was 
the product of clear and unmistakable error.  In short, this 
allegation is essentially that the VA failed in its duty to 
assist the veteran when it did not provide him with a VA 
psychiatric examination prior to the February 1974 Board 
decision.  As the provisions of 38 C.F.R. § 20.1403(d)(2) 
specifically exclude alleged failure to fulfill the duty to 
assist as a basis for finding CUE in a Board decision, this 
allegation of CUE must fail.  Moreover, he was afforded a 
period of observation and evaluation at a VA facility prior 
to the Board decision at issue.  There was no evidence of a 
psychosis at that time.  This evidence was considered at the 
time of the Board decision.  This argument again goes, 
therefore to the weighing of the evidence.  Again, this does 
not form the basis of CUE.

Additional argument presented by the veteran alleges that, 
when viewed in the context of all the evidence, CUE should be 
found on the basis of a February 1992 VA clinical record 
suggesting 1972 as the date of onset of the veteran's 
schizophrenia.  Such evidence cannot be a valid basis for 
finding CUE in a prior Board decision as the only evidence 
which may be considered in making this determination is that 
which was before the Board at the time of the decision being 
challenged.  See 38 C.F.R. § 20.1403(b)(1) (2001).  This 
argument of the veteran confuses the concept of new and 
material evidence that reopens a claim with the concept of 
CUE.  Evidence generated after the fact is not a basis to 
establish CUE in a prior final Board decision.  Id.  As for 
the argument presented in the March 1993 substantive appeal 
asserting that the clinical evidence suggesting that the 
veteran's psychiatric disability at the time of the February 
1974 decision was a personality disorder was not probative in 
that it was based on "interviews" rather than examinations, 
or that this diagnosis was not made by a psychiatrist, such 
argument represents mere "disagreement as to how the facts 
were weighed or evaluated."  Such allegations are 
specifically excluded as a valid claim for CUE under 38 
C.F.R. § 20.1403(d)(3) (2001).  

It is noted parenthetically that evidence of record at the 
time of the February 1974 Board decision did include clinical 
findings and a diagnosis produced by a psychiatrist that 
indicated the correct psychiatric diagnosis at that time was 
a personality disorder rather than an acquired psychiatric 
disorder.  Similar contentions in the veteran's substantive 
appeal with regard to the manner in which in-service fitness 
evaluations and other evidence was weighed by the Board in 
its 1974 decision must also fail under the provisions of 38 
C.F.R. § 20.1403(d)(3).  As for the arguments presented in 
briefs submitted in June 1997 and June 2002, there are again 
insufficient allegations contained therein to form a valid 
claim for CUE in a prior Board decision.  To this end, 
reference again is made to the claimed improper evaluation of 
the evidence of record at the time of the February 1974 BVA 
decision, to include statements submitted by a Dr. Shubat in 
1973.  Such disagreement as to the manner in which evidence 
is evaluated, as indicated above, cannot form the basis of 
CUE in a prior Board decision.  Id.  Moreover, the June 1997 
brief again references evidence, an assessment by a VA 
psychiatrist in 1990, that was not of record at the time of 
the Board decision in question.  As noted above, such 
evidence obtained after the Board decision being challenged 
cannot form the basis of a valid CUE claim.  See 38 C.F.R. 
§ 20.1403(b)(1) (2001).  

With regard to the remaining contentions contained in the 
June 1997 brief, which can be essentially summarized as 
claims that the Board in 1974 failed to properly apply the 
pertinent legal criteria and regulations, to include those 
with regard to the presumption of soundness, or to afford him 
proper due process by notifying him of his right to seek 
reconsideration of the Board decision, such non-specific 
allegations with regard to the incorrect application of 
regulations or alleged failure to afford due process are not 
permissible grounds for attacking prior Board decisions on 
the basis of CUE.  See 38 C.F.R. § 20.1404(b) (2001).  It is 
noted parenthetically with regard to the argument concerning 
the alleged failure to consider the "presumption of 
soundness" that this principle appears to have been 
considered by the Board in that portion of the February 1974 
Board decision which found that the pre-service 
symptomatology was "similar" to that incurred in service.  
Moreover, as the denial in February 1974 was based in large 
part on the conclusion that the psychiatric disability 
present at that time was a personality disorder rather than 
an acquired psychiatric disorder for which service connection 
may have been granted under the law in effect at that time, 
any alleged failure to consider the "presumption of 
soundness" would not have represented an error that, had it 
not been made, would have "manifestly changed the outcome 
when it was made."  See Russell v. Principi, 3 Vet. App. 310 
(1992); 38 C.F.R. § 20.1403(c) (2001); 38 C.F.R. §§ 3.303(c), 
4.127 (1972).  

Finally, the Court has recently held that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)) (VCAA) is not applicable to motions for revision of a 
Board decision on the grounds of CUE.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), the Court indicated that 
the VCAA, with its expanded duties was potentially applicable 
to a great number of claims.  The Court found, however, that 
the VCAA was not applicable to the claimant's allegations of 
CUE.  

In sum, the correct facts as they were known at the time, 
were before the Board in February 1974, and the Board gave a 
reasonable interpretation of the evidence before it.  Based 
on the record at that time, the Board did not incorrectly 
apply the law then in effect.  It cannot now be said that all 
reasonable adjudicators would have reached a different result 
or that there was undebatable error in the February 1974 
Board denial of the claim for service connection for an 
acquired psychiatric disorder.  Thus, the Board concludes 
that the veteran has not demonstrated the type of error 
required to establish CUE in the February 1974 Board decision 
and the CUE motion must be denied.  



ORDER

The motion that there was CUE in a February 1974 Board 
decision which denied service connection for an acquired 
psychiatric disorder is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



